Case 5:19-cv-00092-ODW-MAA Document 20 Filed 08/18/20 Page 1 of 1 Page ID #:2322



    1                       UNITED STATES DISTRICT COURT
    2                       CENTRAL DISTRICT OF CALIFORNIA
    3
    4   ABRAHAM DIONICIO MUNOZ,                     Case No. 5:19-cv-00092-ODW-MAA
    5
                             Petitioner,            ORDER ACCEPTING REPORT
    6          v.                                   AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
    7   WARDEN J. ROBERTSON,                        JUDGE
    8
                             Respondent.
    9
   10         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
   11   records on file herein, and the Report and Recommendation of the United States
   12   Magistrate Judge.
   13         The time for filing objections has expired, and no objections have been made.
   14         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
   15   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
   16   Petition and dismissing this action with prejudice.
   17
   18   DATED: August 18, 2020
   19                                          ___________________________________
   20                                          OTIS D. WRIGHT, II
                                               UNITED STATES DISTRICT JUDGE
   21
   22
   23
   24
   25
   26
   27
   28
